Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Separation Agreement”) is
entered into by and between Todd Abbott (“You” or “Abbott”) and Avaya Inc.
(“Avaya” or “Company”), and confirms the agreement that has been reached with
you in connection with your termination of employment with the Company.

1. Termination of Employment. You agree that your employment with Avaya shall
terminate no later than September 30, 2010, or on the date that you accept
employment at another employer (if that occurs prior to September 30, 2010)
(“Termination Date”), and until the Termination Date, you will in good faith and
under the direction of the Board of Directors (including any committees thereof)
and the Chief Executive Officer (“CEO”) and any of their respective designees,
perform any duties requested of you. You will be paid your base salary up to and
including the Termination Date. You will not be eligible for any awards,
bonuses, including any amounts paid pursuant to the Avaya Short Term Incentive
Plan (“STIP”), or any other payments, except as set forth in this Agreement. You
agree that if you obtain employment at another employer prior to September 30,
2010, you will notify Avaya in writing of such employment within three
(3) calendar days of accepting the offer.

2. Payments. In consideration of your execution of this Separation Agreement and
your compliance with its terms and conditions, and provided that you execute
this Separation Agreement and do not revoke it within the time frame provided
herein for such revocation, the Company agrees to pay or provide you with the
following in lieu of the payments provided in the Involuntary Separation Plan
for Senior Officers:

a. A payment of One Million Seven Hundred Fifty Thousand Dollars ($1,750,000),
less withholdings required in accordance with applicable law, paid in three
installments as follows: first payment of One Million Dollars ($1,000,000),
payable within thirty (30) days from the Termination Date; a second payment of
One Hundred Fifty Thousand Dollars ($150,000), payable within 6 months from the
Termination Date; and, a third payment of Six Hundred Thousand Dollars
($600,000), within 12 months from the Termination Date, with each payment
expressly conditioned on you satisfying your obligations set forth in paragraph
7 of this Separation Agreement and in the other agreements and documents
referred to in paragraph 7 of this Separation Agreement. Should Abbott become
deceased prior to October 1, 2011, Avaya shall pay any unpaid installments
referenced in this paragraph 2(a) to his estate on the next scheduled payment
date(s) upon written notification and request from the executor/executrix
authorized to make such requests on behalf of his estate.

b. Accrued and unused vacation for fiscal year 2010.

c. Continued coverage under the Avaya Inc. Medical Expense Plan and the Avaya
Inc. Dental Expense Plan for a period up to three (3) months after the month of
your Termination Date by paying the applicable Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) premium rates.



--------------------------------------------------------------------------------

3. Expenses and Certain Benefits. You will be paid for any previously submitted
un-reimbursed business expenses (in accordance with usual Company guidelines and
practices), to the extent not theretofore paid. In addition, you will be
entitled to receive vested amounts, if any, payable to you under the Company’s
401(k) plan and other retirement and deferred compensation plans in accordance
with the terms of such plans and applicable law. Except as specifically set
forth herein, your participation in all Company plans, including any and all
equity and/or deferred compensation plans, shall remain subject to the terms and
conditions of such plans as in effect from time to time and you agree that such
terms and conditions are binding on you and the Company. Further, other than the
payments and benefits set forth in section 2 above and this section 3 (and any
provisions of the Equity Plans and Equity Agreements referred to below), you are
not entitled to any other payments or benefits of any kind based on any
agreement, plan or practice of Avaya.

4. Non-Disparagement. You agree that you will not disparage or encourage or
induce others to disparage any of the Company, its subsidiaries and affiliates,
together with all of their respective past and present directors, managers,
officers, shareholders, partners, employees, agents, attorneys, servants and
clients and each of their predecessors, successors and assigns (collectively,
the “Company Entities and Persons”). For the purposes of this Separation
Agreement, the term “disparage” as used in this section 4 includes, without
limitation, comments or statements adversely affecting in any manner (i) the
conduct of the business of the Company Entities and Persons or (ii) the business
reputation of the Company Entities and Persons. Nothing in this Separation
Agreement is intended to or shall prevent you from providing testimony in
response to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. Avaya will take
reasonable steps to provide that no member of the Executive Council makes any
negative or derogatory remarks, comments or statements about you, your character
or your performance while employed at Avaya. Further, Avaya will notify the
members of the Sierra Holding Company Board of Directors that it is Avaya’s
practice to provide neutral references with respect to inquiries from
prospective employers and that any such inquiries to said Board of Directors
members will be directed to the Senior Vice President, Human Resources, of
Avaya.

5. Cooperation. You agree that you will cooperate with the Company Entities and
Persons and its or their respective counsel, in connection with any
investigation, inquiry, administrative proceeding or litigation relating to any
matter in which you were involved or of which you have knowledge by providing
truthful information, provided that such cooperation does not unreasonably
interfere with your then current professional and personal commitments. The
Company agrees to reimburse you promptly for any and all reasonable expenses
necessarily incurred by you in connection with your cooperation pursuant to this
section 5. You agree that, in the event you are subpoenaed by any person

 

2



--------------------------------------------------------------------------------

or entity (including, but not limited to, any government agency) to give
testimony (in a deposition, court proceeding or otherwise) which in any way
relates to your employment by the Company, you will give prompt notice of such
request within two (2) business days of such request to the Chief Administrative
Officer or Vice President, Law, Labor, Employment, Benefits and Litigation, of
the Company, at Avaya Inc. 211 Mount Airy Road 3W365, Basking Ridge, NJ 07920,
and will provide the Company with a reasonable opportunity to contest the right
of the requesting person or entity to such disclosure before making such
disclosure. Nothing in this provision shall require you to violate your
obligation to comply with valid legal process.

6. Company Property. You represent that as of the Termination Date, you will
have returned to the Company all property belonging to the Company and/or the
Company Entities and Persons including but not limited to computers, cell
phones, personal communication devices, keys, card access to the building and
office floors, credit card(s) and phone card(s) (“Company Property”).

7. Post-Employment Obligations. You acknowledge that you have signed stock
option equity agreements pursuant to the Sierra Holdings Amended and Restated
2007 Equity Plan and the Management Stockholders’ Agreement (“Equity Agreements
and Equity Plans”) which govern exclusively the terms of your equity rights and
participation in such agreements and plans. After the Termination Date, during
the subsequent twelve (12) month period you will continue to comply with your
obligations under any post-employment restrictive covenant, including, but not
limited to, Appendix I of the Non-Disclosure, IP Assignment, Non-Solicitation
and Non-Competition provisions of your Senior Management Nonstatutory Time-Based
Option Agreement, signed by you as part of the Equity Plans and Equity
Agreements. You shall notify your new employer(s) of your obligations under this
Separation Agreement and Appendix I, and you hereby consent to notification by
the Company to such employer(s) concerning your obligations under this
Separation Agreement and the Equity Plans and Equity Agreements. The Company
shall treat any such notice and information as confidential, and will not use or
disclose the information contained therein except to enforce its rights
hereunder. For the avoidance of doubt, Abbott’s post-employment obligations
include, but are not limited to, the following:

a. Non-Competition. During the period prior to the Termination Date and for the
12-month period immediately following the Termination Date, you will not work
for or provide services to, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Material
Competitor (as defined below). The foregoing shall not prevent: (i) passive
ownership by Abbott of no more than two percent (2%) of the equity securities of
any publicly traded company; or (ii) Abbott’s providing services to a division
or subsidiary of a multi-division entity or holding company, so long as no
division or subsidiary to which Abbott provides services is a Material
Competitor, and Abbott does not otherwise engage in competition on behalf of the
multi-division entity or any competing division or subsidiary thereof. A
“Material Competitor” means an entity, or a division or subsidiary of a
multi-division entity or holding company, which engages in business in one or
more of the fields in which the Company conducts business and from which the
Company derives at least 10% of its annual gross revenues, as determined as of
the Termination Date.

 

3



--------------------------------------------------------------------------------

b. Non-Solicitation of Customers. During the period prior to the Termination
Date and for the 12-month period immediately following the Termination Date,
Abbott will not, directly or indirectly, (a) solicit, encourage or induce any
customer of the Company to terminate or diminish in any substantial respect its
relationship with the Company; or (b) seek to persuade or induce any such
customer or prospective customer of the Company to conduct with anyone else any
substantial business or activity which such customer or prospective customer
conducts or could conduct with the Company; provided that the restrictions in
(a) and (b) shall apply (i) only with respect to those entities who are or have
been a customer of the Company at any time within the immediately preceding
one-year period from the Termination Date or whose business has been solicited
on behalf of the Company by any of its officers, employees or agents within said
one-year period, other than by form letter, blanket mailing or published
advertisement, provided that in each instance of this subparagraph 7(b)(i) that
Abbott had knowledge of such relationship and (ii) only if Abbott has performed
work for such customer during the immediately preceding one-year period from the
Termination Date or has been introduced to, or otherwise had contact with, such
customer as a result of his employment or other associations with the Company or
has had access to Confidential Information which would assist in the
solicitation of such customer. The foregoing restrictions shall not apply to
general solicitation or advertising, including through media and trade
publications.

c. Non-Solicitation/Non-Hiring of Employees and Independent Contractors. During
the period prior to the Termination Date and for the 12-month period immediately
following the Termination Date, Abbott will not, and will not assist anyone else
to, (a) hire or solicit for hiring any employee of the Company or seek to
persuade or induce any employee of the Company to discontinue employment with
the Company, or (b) hire or engage any independent contractor providing services
to the Company, or solicit, encourage or induce any independent contractor
providing services to the Company to terminate or diminish in any substantial
respect its relationship with the Company. For the purpose of this provision, an
“employee” or “independent contractor” of the Company is any person who is or
was such at any time within the preceding six-month period. The foregoing
restrictions shall not apply to general solicitation or advertising, including
through media, trade publications and general job postings.

d. Notwithstanding anything set forth in this paragraph 7 (including any
subparagraphs) and in the Equity Agreements and Equity Plans, you understand and
agree that in exchange for the consideration set forth in this Separation
Agreement you will not work for or provide services to, in any capacity, whether
as an employee, independent contractor, consultant or otherwise, whether with or
without compensation, to any of the following companies or their affiliates,
parents, subsidiaries, successors or assigns, for the period prior to the
Termination Date and for the 12-month period immediately following the
Termination Date: [            ]; provided, however,

 

4



--------------------------------------------------------------------------------

that upon your request to work for or provide services to a subsidiary, unit or
division of any of the above-named entities in this paragraph 7(d) which does
not engage in a business or market in which Avaya is engaged as of the
Termination Date, Avaya will consider in good faith whether to permit you to
work for or provide services to such entity without alleging a violation of this
paragraph 7(d).

8. General Release and Waiver. You agree that in consideration of the benefits
provided to you pursuant to this Separation Agreement, other than claims related
to enforcement of this Separation Agreement that you hereby waive, release and
forever discharge any and all claims and rights which you ever had, now have or
may have against Avaya Inc. and any Company Entities and Persons, based on any
act, event or omission occurring before you execute this Separation Agreement
arising out of, during or relating to your employment or services with the
Company or the termination of such employment or services. This waiver and
release includes, but is not limited to, any claims which could be asserted now
or in the future, under: common law, including, but not limited to, breach of
express or implied duties, wrongful termination, defamation, or violation of
public policy; any policies, practices, or procedures of the Company; any
federal or state statutes or regulations including, but not limited to, Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, 29 U.S.C. §621 et seq., 42 U.S.C. §2000e et seq., the Civil
Rights Act of §§1866 and 1871, the Americans With Disabilities Act, 42 U.S.C.
§12101 et seq., the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.
§1001 et seq. (excluding those rights which have vested under any ERISA plan),
the Family and Medical Leave Act, §2601 et. seq., the New Jersey Law Against
Discrimination, N.J.S.A. 10:5-1 et seq.; the Conscientious Employee Protection
Act, N.J.S.A. 34:19-1 et. seq.; any contract of employment, express or implied;
any provision of the United States or New Jersey Constitutions; any provision of
any other law, common or statutory, of the United States, the State of New
Jersey or any other state or country; provided, however, that this Separation
Agreement shall not preclude you from asserting a claim with the Equal
Employment Opportunity Commission (“EEOC”) relating to your employment;
provided, further, however, that you agree that you may not recover any
recompense as a result of any such claim.

9. No Future Actions. By signing this Separation Agreement, you represent that
you have not and will not in the future commence any action or proceeding
arising out of the matters released hereby, and that you will not seek or be
entitled to any award of legal or equitable relief in any action or proceeding
that may be commenced on your behalf.

10. Knowing and Voluntary. You acknowledge that you: (a) have carefully read
this Separation Agreement in its entirety; (b) understand and agree with
everything in it; (c) have been advised to consult with a counsel of your
selection regarding this Separation Agreement; (d) have been provided at least
twenty-one (21) days to consider the terms of this Separation Agreement,
although you may choose to sign this Separation Agreement and return it to the
Company sooner; (e) have seven (7) additional days from the date you sign it to
revoke it by providing written notice to the Senior Vice President and Chief
Administrative Officer of the Company, at 211 Mt. Airy Road, Basking Ridge,

 

5



--------------------------------------------------------------------------------

New Jersey 07920, within such time period, in which case this Separation
Agreement shall become null and void; (f) are signing this Separation Agreement
voluntarily and of your own free will and agree to abide by all the terms and
conditions contained herein; and, (g) are obtaining benefits under this
Separation Agreement to which you are otherwise not already entitled.

11. Severability of Provisions. If any provision of this Separation Agreement is
held by an arbitrator or court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall have no effect; however, the remaining
provisions shall be enforced to the maximum extent possible. Further, if a court
or arbitrator should determine that any portion of this Separation Agreement is
overbroad or unreasonable, such provision shall be given effect to the maximum
extent possible by narrowing or enforcing in part that aspect of the provision
found overbroad or unreasonable. In addition, you agree that your willful and
knowing failure to return Company Property that relates to the maintenance of
security of the Company Entities and Persons or the maintenance of proprietary
information constitutes a material breach of this Separation Agreement as to
which the Company may seek all available relief under the law.

12. No Admission. This Separation Agreement is not intended, and shall not be
construed, as an admission that either the Company Entities and Persons have
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever. You
specifically agree that during your tenure at Avaya you have not witnessed, have
no knowledge of and did not participate in, any actions and/or inactions that
constitute violations of any laws, statutes, rules or regulations of any
governing authorities or entities.

13. Construction. Should any provision of this Separation Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Separation Agreement shall not apply a
presumption against one party by reason of the rule of construction that a
document is to be construed more strictly against the party who prepared the
document.

14. Binding on Heirs. This Separation Agreement is binding upon, and shall inure
to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

15. Governing Law. This Separation Agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey without regard to the
principles of conflicts of law. Any action to enforce the terms of this
Separation Agreement must be brought in the State of New Jersey.

16. Section 409A. Notwithstanding anything in this Separation Agreement to the
contrary, the parties hereby agree that it is the intention that any payments or
benefits provided under this Separation Agreement comply in all respects with
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and any
guidance issued thereunder, and this Separation Agreement be interpreted
accordingly. In addition, in the

 

6



--------------------------------------------------------------------------------

event that additional guidance with respect to Section 409A of the Code becomes
available prior to the Separation Date, upon your reasonable request, the
parties will cooperate in good faith with a view towards amending this
Separation Agreement solely to the extent necessary and appropriate to avoid
adverse tax consequences pursuant to Section 409A of the Code, while retaining
the economic benefits and burdens of the Separation Agreement to the fullest
extent possible.

17. Entire Agreement. You acknowledge that this Separation Agreement and the
Equity Plan and Equity Agreements referred to herein, constitute the complete
understanding between the Company and you as it relates to the termination of
your employment and your post-employment obligations, and supersede any and all
agreements, understandings, and discussions, whether written or oral, between
you and the Company, and any of the Company Entities and Persons. No other
promises or agreements shall be binding on the Company unless in writing and
signed by both the Company and you after the date of this Separation Agreement.

18. Acceptance of Agreement. You may accept this Separation Agreement by signing
it and returning it to the Chief Administrative Officer, Avaya Inc., 211 Mount
Airy Road, Basking Ridge, NJ 07920. The effective date of this Separation
Agreement shall be the date it is signed by both parties. provided that the
provisions of In the event you do not accept this Separation Agreement as set
forth above, this Separation Agreement, including but not limited to the
obligation of the Company to provide the payments and other benefits set forth
in section 2, shall not take effect and will be null and void.

19. Miscellaneous. All section headings used in this Separation Agreement are
for convenience only. This Agreement may be executed in counterparts, each of
which is an original.

20. Execution of General Release Attached. You agree that, as a condition to
your receipt of the payments and benefits set forth in paragraphs 2(a) through
2(c), you will execute the General Release attached hereto as Exhibit A on the
Termination Date. Specifically, you agree that the consideration you are
receiving for executing the General Release is the fact that you are remaining
on Avaya’s payroll through the Termination Date.

21. Effective Date of Agreement. This Separation Agreement shall become
effective as of the date it is signed by both parties provided that the payments
and consideration set forth in paragraph 2(a) through 2(c) hereinabove shall
become effective in accordance with dates set forth paragraph 2(a) of this
Separation Agreement. In the event you do not accept this Separation Agreement
as set forth above, this Separation Agreement, including but not limited to the
obligation of Avaya to provide the payments and other benefits referred to in
paragraphs 2(a) through 2(c) hereinabove, shall be deemed automatically null and
void.

 

7



--------------------------------------------------------------------------------

Signature:  

/s/ Todd Abbott

    Date: June 18, 2010   Todd Abbott     AVAYA INC.     By:  

/s/ Pamela F. Craven

    Date: July 1, 2010 Title:   Chief Administrative Officer    

 

8